DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “63” has been used to designate both a pressure piece in Fig. 13 and a mechanical stop in Fig. 14 (see Pages 15-16 of Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Pages 15-16 of the Specification. Appropriate correction is required.
The Abstract of the disclosure is objected to because of the following informalities: the reference “(FIG. 14)” at the end of the Abstract appears to be erroneous and/or a typographical error.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022 of Species A. Therefore, Claims 1-6 and 10, directed to Species A, are presently pending under consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gambale (US Patent No. 5,425,709).
Regarding Claim 1, Gambale discloses a method for inserting a catheter into a patient's body (Abstract; Col. 1, Lines 5-11), comprising:
locating a distal end of a first sheath (102, Figs. 14A, 16C, 17, 18) into a patient's body and maintaining a proximal end of the first sheath (102, Figs. 14A, 16C, 17, 18) outside of the patient's body (proximal ends of both sheaths located outside of patient’s body, Col. 4, Lines 25-31, Col. 11, Lines 25-27);
pulling a fluid pump (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41) into a second sheath (54, 40, Figs. 14A, 17, 18; Col. 10, Lines 39-42, 49-52) resulting in a compression of the fluid pump (balloon 68 deflated/compressed, see Fig. 17; Col. 4, Lines 31-37; Col. 11, Lines 29-36); 
locating the second sheath (54, 40, Figs. 14A, 17, 18) within the proximal end of the first sheath (102, Figs. 14A, 16C, 17, 18; second sheath 54/40 is within first sheath 102, including at proximal end [e.g. see Figs. 14A, 17, 18]; Col. 10, Lines 45-55; Col. 4, Lines 26-31);
transferring the fluid pump (inflatable balloon 68, Fig. 6, 14A) in the second sheath (54, 40, Figs. 14A, 17, 18) to the first sheath (102, Figs. 14A, 16C, 17, 18; balloon is transferred to first sheath, Col. 4, Lines 25-39; Col. 11, Lines 19-50);
and fixing a strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18; Col. 10, Lines 37-60) within a sheath housing (perfusion device, Col. 10, Lines 32-65; Col. 11, Lines 19-50) connecting the first sheath (102, Figs. 14A, 16C, 17, 18) and second sheath (54, 40, Figs. 14A, 17, 18; Col. 10, Lines 39-42, 49-52) together with at least one clamping element (clamping membranes, 110, 110,’ 110’’, 110’’’ connects and compresses tubes/strands 100 to fix first and second sheaths together during 
Regarding Claim 2, Gambale discloses the method further wherein the fluid pump (inflatable balloon 68, Fig. 6, 14A) is transferred by a pushing motion of the strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18) attached to the fluid pump (tubes/strands 100 compress/push balloon pump member for guidance during transfer, Col. 4, Lines 10-40; Col. 11, Lines 19-50).  
Regarding Claim 3, Gambale discloses the method further wherein the second sheath (54, 40, Figs. 14A, 17, 18) is removed from the strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18) after the fluid pump (68, Fig. 6, 14A) is transferred (fluid pump 58 is moved/transferred from sheath 54, 40 for expansion during procedure, [e.g. see Fig. 17-18]; Col. 4, Lines 10-40; Col. 11, Lines 19-50).  
Regarding Claim 4, Gambale discloses the method further wherein the at least one clamping element (110, Figs. 15A, 15B, 16A-C) comprises a first clamping element and a second clamping element (distal and proximal clamping membranes 110’’’, Fig. 16C), and wherein the first clamping element is located on a distal end of the sheath housing and the second clamping element is located on a proximal end of the sheath housing (distal and proximal clamping membranes 110’’’, Fig. 16C; Col. 11, Lines 5-50).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of Ferrara (US Patent No. 4,995,872).
Regarding Claims 5 and 6, Gambale discloses the method further comprising at least one clamping element (clamping membrane, 110 connects and compresses tubes/strands 100 to fix first and second sheaths together during procedure, Figs. 15A, 15B, 16A-C, 17, 18; Col. 10, Line 64 – Col. 11, Line 10; Col. 11, Lines 19-50), wherein the at least one clamping element (110, Figs. 15A, 15B, 16A-C) comprises a first clamping element and a second clamping element (distal and proximal clamping membranes 110’’’, Fig. 16C), and wherein the first clamping element is located on a 
Ferrara teaches a method of inserting a catheter into a patient’s body (Abstract), wherein the catheter comprises clamping elements (Col. 9, Line 60 – Col. 10, Line 32) to clamp sheaths together (20, 124, 128, 118, Fig. 10), including first clamping element (117, Fig. 10) to selectively clamp the distal end of a sheath housing (Col. 9, Line 60 – Col. 10, Line 32) via a clamping ring (122, Fig. 10), a pressure screw (120, Fig. 10) and a first stop piece (126, Fig. 10), and wherein rotation of the pressure screw (120, Fig. 10) moves the pressure screw (120, Fig. 10) in an axial direction (Col. 9, Line 60 – Col. 10, Line 32) to compress or expand the clamping ring (122, Fig. 10) depending on the axial direction (Col. 9, Line 60 – Col. 10, Line 32). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the first clamping element in the method disclosed by Gambale to selectively clamp the distal end of the sheath housing via a clamping ring, a pressure screw and a first stop piece, and to configure the rotation of the pressure screw to move the pressure screw in an axial direction to compress or expand the clamping ring depending on the axial direction, as taught by Ferrara, in order to selectively and securely seal the sections together through simple movement of the pressure screw, as also taught by Ferrara (Col. 9, Lines 40-60). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of McBride et al. (US Publication No. 2008/0114339). 
Regarding Claim 10, Gambale discloses wherein the fluid pump is expandable (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65), but does not specifically disclose wherein the fluid pump is a rotating pump. McBride et al. teaches a method of inserting a catheter into a patient’s body (catheter parts 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25, Paragraph 0136-0139, 0154, 0157-0158), comprising a first sheath and a second sheath (multiple sheaths, 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25) and a strand-shaped member (expandable member 626 with mesh strands 631, Fig. 15B, 23C, 25; Paragraph 0139, 0159, 0171) fixed in a sheath housing, wherein a fluid pump (605, 600, Fig. 15A, 23A-C, 25) is transferred between sheaths for deployment (Paragraph 0136-0139, 0147, 0157-0159), and wherein the fluid pump is an expandable, rotating pump (Abstract, Paragraph 0060, 0069, 0085, 0117, 0161). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the expandable fluid pump in the method disclosed by Gambale to be a rotating pump as taught by McBride et al., in order to pump blood or other fluid such as saline/medication through the system, in order to assist blood flow or to provide other treatment to the patient requiring active fluid flow, as also taught by McBride et al. (Paragraph 0129, 0132, 0153, 0160-0161, 0182).



Conclusion

The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Aboul-Hosn et al. (US Patent No. 7,022,100) discloses a method for inserting a catheter (Abstract, Col. 17, Lines 10-45) comprising a fluid pump (12, Fig. 19) transferred between multiple sheaths (18, 14, 200, Fig. 19; Col. 17, Lines 10-45, Col. 18, Lines 6-20), wherein the pump system comprises expandable elements (202, Fig. 19, Col. 17, Lines 10-45). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/PAMELA M. BAYS/Examiner, Art Unit 3792